Citation Nr: 0115376	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  99-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for six hours 
of coursework undertaken from January 1998 to May 1998.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1993 to 
August 1997.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 determination by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This appeal was 
previously remanded by the Board in August 2000.


FINDING OF FACT

Six hours of coursework (DRM1723 and GOV2623) completed by 
the veteran from January 1998 to May 1998 at Austin Community 
College were repeat courses or courses not required for the 
veteran's program of study.


CONCLUSION OF LAW

The criteria for entitlement to the payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for six hours of coursework undertaken from January 
1998 to May 1998, have not been met.  38 U.S.C.A. § 3011 
(West 1991); 38 C.F.R. §§ 21.7120, 21.7122 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he should be paid for six hours of 
coursework (DRM1723 and GOV2623) undertaken from January 1998 
to May 1998 at Austin Community College.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
the VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under  a law administered by 
VA.  In the instant case, it appears that all relevant 
evidence identified by the veteran has been obtained and 
considered.  Under the circumstances, the Board finds that 
the record as it stands shows that there has been substantial 
compliance with the provisions of the VCAA.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 
§ 3(a), 114 Stat. 2096 (2000).

The Board observes that Congress recently added revisions 
concerning Chapter 30 benefits.  See Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No. 106-419, 114 
Stat. 1822 (Nov. 1, 2000).  However, the revisions are 
unrelated to the issue on appeal.

In January 1998, the RO received the veteran's VA Form 22-
1999-3 (Enrollment Certification), in which an official of 
Austin Community College (ACC) certified that from January 
12, 1998 to May 10, 1998, the veteran was enrolled in 
coursework totaling 12 credit hours.  A subsequently filed VA 
Form 22-1999b-3 (Notice of Change in Student Status), 
received at the RO in July 1998, notes that the veteran was 
"repeating or taking courses not required."  As a result, 
the veteran's certified coursework total (from January 12, 
1998 to May 10, 1998) was changed to reflect 6 credit hours, 
and, due to this change, the veteran was awarded reduced 
educational assistance benefits.

A letter from ACC, dated in July 1998, notes that two of the 
courses taken by the veteran during the January 1998 to May 
1998 period of study, a course in Drama (DRM1723) and a 
course in Government (GOV2623), were "repeated or not 
required under your degree plan of AA Economics."

In June 1998, the RO received an enrollment certificate from 
ACC reflecting that the veteran changed his program of study 
from Economics to Radio-TV-Film.

There is no dispute that the veteran was enrolled in DRM1723 
and GOV2623 during the Spring 1998 term of study.  The 
dispute involves the ACC's certifying official's July 1998 
determination that the veteran had already completed GOV2623 
at a previous institution, and that DRM1723 was not required 
due to an English class (ENG2653) the veteran had previously 
completed at another community college.

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by applicable regulations.  38 C.F.R. § 
21.7120 (2000).  However, VA will not pay educational 
assistance for enrollment in any course that is not part of a 
veteran's or service member's program of education unless the 
person is enrolled in refresher courses, deficiency courses, 
or other preparatory or special education or training courses 
necessary to enable the person to pursue an approved program 
of education.  38 C.F.R. §§ 21.7122(b) (2000).

The veteran also does not dispute that he has already taken 
and passed the courses in question, and there is no 
indication that ACC required him to retake the courses as 
part of his program of study.  In its August 2000 Remand, the 
Board questioned the effects, if any, of the veteran's change 
of program of study from Economics to Radio-TV-Film.  
Thereafter, a certifying official from ACC indicated that 
"nothing has changed," presumably meaning any change in the 
veteran's program of study did not affect how ACC classified 
the courses at issue.  In light of this information, the 
Board finds that the veteran is not entitled to the payment 
of educational assistance benefits under Chapter 30 for six 
hours of coursework (DRM1723 and GOV2623) undertaken from 
January 1998 to May 1998 at ACC.

The Board has reviewed the veteran's June 1999 RO hearing 
testimony and finds his assertions concerning going to a VA 
office to discuss his coursework and "make sure everything 
was in order" to be credible.  It is regrettable that the 
veteran received inaccurate advice regarding his eligibility 
for VA educational assistance benefits, but this does not 
create any legal right to benefits where such benefits are 
otherwise precluded by law.  Even though the veteran may have 
been incorrectly advised by VA employees regarding his 
coursework, the Board is not authorized to award payment of 
benefits where statutory requirements for such benefits are 
not met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

Based on the foregoing, the Board finds that the veteran has 
failed to establish that he is eligible for the payment of 
educational assistance benefits under Chapter 30 for six 
hours of coursework (DRM1723 and GOV2623) undertaken from 
January 1998 to May 1998.  As the law in this case is 
dispositive, the veteran's claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to the payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for six hours 
of coursework undertaken from January 1998 to May 1998 is 
denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

